OPINION

Per Curiam:

Thomas Wrenn was convicted of second-degree murder in July of 1971. The conviction was affirmed. Wrenn v. State, 89 Nev. 71, 506 P.2d 418 (1973).
On April 13, 1973, almost two years later, Wrenn sought post-conviction relief and later on August 16, 1973, moved for a new trial based on newly discovered evidence. This is an appeal from the denial of his motion for a new trial.
In denying the motion for a new trial the trial court ruled that the so-called newly discovered evidence offered by the appellant was not material to Wrenn’s defense and was cumulative. We agree. The record satisfies this court that the trial court ruled properly. Oliver v. State, 85 Nev. 418, 456 P.2d 431 (1969).
Affirmed.